USCA4 Appeal: 21-6455      Doc: 19         Filed: 03/07/2022      Pg: 1 of 4




                                             UNPUBLISHED

                                UNITED STATES COURT OF APPEALS
                                    FOR THE FOURTH CIRCUIT


                                               No. 21-6455


        CHARLES ANDERSON,

                             Plaintiff - Appellant,

               and

        MICHAEL JOHNSON,

                             Plaintiff,

                      v.

        QUALITY CORRECTIONAL HEALTH CARE; LIEUTENANT SWEAT;
        SERGEANT REDDICK; OFFICER MILLER,

                             Defendants - Appellees,

               and

        SUMTER LEE REGIONAL DETENTION CENTER; LIEUTENANT NEAL,

                             Defendants.


        Appeal from the United States District Court for the District of South Carolina, at Beaufort.
        Henry M. Herlong, Jr., Senior District Judge. (9:19-cv-02086-HMH)


        Submitted: March 1, 2022                                           Decided: March 7, 2022


        Before NIEMEYER and KING, Circuit Judges, and SHEDD, Senior Circuit Judge.
USCA4 Appeal: 21-6455      Doc: 19         Filed: 03/07/2022    Pg: 2 of 4




        Affirmed by unpublished per curiam opinion.


        Charles Spencer Anderson, Appellant Pro Se. James M. Davis, Jr., LINDEMANN &
        DAVIS, P.A., Columbia, South Carolina, for Appellees.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 21-6455       Doc: 19           Filed: 03/07/2022   Pg: 3 of 4




        PER CURIAM:

               Charles Spencer Anderson appeals the district court’s order denying relief on his 42

        U.S.C. § 1983 complaint. The district court referred this case to a magistrate judge

        pursuant to 28 U.S.C. § 636(b)(1)(B). The magistrate judge recommended that relief be

        denied and advised Anderson that failure to file timely, specific objections to this

        recommendation could waive appellate review of a district court order based upon the

        recommendation.

               The timely filing of specific objections to a magistrate judge’s recommendation is

        necessary to preserve appellate review of the substance of that recommendation when the

        parties have been warned of the consequences of noncompliance. Martin v. Duffy, 858

        F.3d 239, 245 (4th Cir. 2017); Wright v. Collins, 766 F.2d 841, 846-47 (4th Cir. 1985); see

        also Thomas v. Arn, 474 U.S. 140, 154-55 (1985). Although Anderson received proper

        notice and filed timely objections to the magistrate judge’s recommendation, he has waived

        appellate review because the objections were not specific to the particularized legal

        recommendations made by the magistrate judge. See Martin, 858 F.3d at 245 (holding

        that, “to preserve for appeal an issue in a magistrate judge’s report, a party must object to

        the finding or recommendation on that issue with sufficient specificity so as reasonably to

        alert the district court of the true ground for the objection” (internal quotation marks

        omitted)). Moreover, his informal brief on appeal does not challenge the district court’s

        finding that he did not file a specific objections to the magistrate judge’s report, so he has

        also forfeited any challenge to that finding. See 4th Cir. R. 34(b). Accordingly, we affirm

        the judgment of the district court.

                                                       3
USCA4 Appeal: 21-6455         Doc: 19    Filed: 03/07/2022   Pg: 4 of 4




              We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                  AFFIRMED




                                                  4